Citation Nr: 1537777	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, to include due to exposure to chemicals.

2.  Whether new and material evidence has been received to reopen service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to November 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The service connection issue was remanded to the Agency of Original Jurisdiction (AOJ) for additional development in November 2011 and February 2013.  Pursuant to the Board's Remands, the AOJ obtained the appropriate VA medical opinion and made reasonable attempts to locate the private treatment records and obtain the requested medical evidence in question.  Based on the AOJ's actions, the Board finds that there has been substantial compliance with the Board's Remand and this case is appropriately before the Board.  Stegall v. West, 11 Vet. App. 268 (1998). 

In November 2009, August 2012, and July 2013, the Veteran submitted a waiver of the AOJ consideration of initial evidence pursuant to 38 C.F.R. § 20.1304 (2015). 

A November 2014 rating decision determined that new and material evidence has not been received to reopen service connection for a psychiatric disorder.  In March 2015, the Veteran filed a notice of disagreement with this decision.  However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of whether new and material evidence has been received to reopen service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  It is as likely as not that during active service, the Veteran was exposed to chemicals while serving in southwest Asia and as a power generation equipment repairman although the specific chemicals he was exposed have not been identified.     

2.  Symptoms of non-Hodgkin's lymphoma were not chronic in service and have not been continuous since service separation, and the current non-Hodgkin's lymphoma did not manifest to a degree of 10 percent within a year of service separation. 

3.  The evidence of record makes it as likely as not that the Veteran's non-Hodgkin's lymphoma is related to disease or injury or other event in active service including chemical exposure in active service. 


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, a disease manifested by a malignant tumor, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

2.  Analysis: Service Connection for non-Hodgkin's lymphoma

The Veteran asserts that the non-Hodgkin's lymphoma is causally related to his overseas active service and chemical exposure, and therefore service connection is warranted.  The Veteran stated that the non-Hodgkin's lymphoma is related to exposure to chemicals when he was stationed in Riyadh, Saudi Arabia.  He stated that many chemical alarms were sounded, scud attacks occurred, and he was in a MOPP Level 4 environment continuously during his Persian Gulf service.  The Veteran stated that he worked as a power generation repairmen and he worked with various petroleum based chemicals, he sustained diesel fuel smoke inhalation from generators, and he smelled various chemicals around chemical storage facilities while attached to the Air Defense Artillery Unit from Fort Bliss, Texas.  He stated that he was reattached to a temporary truck driving unit to take parts and mail to the front line on the border of Iraq.  He stated that he travelled all around the northern border of Saudi Arabia and Iraq.  The Veteran indicated that he was housed in a tent city outside of the King Khalid Military Center in the northern region of Saudi Arabia and while there, there were many scud attacks with chemical alarms and MOPP Level 4 posturing.  He stated that he was given pills (Pyridostigmine (PD) tablets) to ward off chemical attacks.  The Veteran indicated that he was exposed to diesel fuels, fumes, petroleum based solvents, and chemical weapon alarms.  See the March 2009 statement accompanying the VA Form 9.  

The Veteran's service personnel records show that his military occupation specialty was power generator equipment repairman and he served in southwest Asia from September 10, 1990 to June 3, 1991.  See the DD Form 214.  Available service personnel records do not indicate the exact location where the Veteran was stationed southwest Asia.  

The Board finds that it is as likely as not that during active service, the Veteran was exposed to chemicals while serving in southwest Asia and as a power generation equipment repairman although the specific chemicals he was exposed have not been identified.   

The Board finds that the Veteran's own lay assertions that he was exposed to chemicals while serving in the southwest Asia to be competent.  The Veteran is competent to describe an observable event such as having a substance touch his skin or smelling a substance.  As noted above, the service personnel records support the circumstances of eservice including service in the Persian Gulf.  The Veteran reported that he was exposed to petroleum which the Board finds is competent and credible since petroleum has a distinct smell and identifying this smell is within the realm of the Veteran's personal knowledge

Thus, the Board finds that it is as likely as not that the Veteran was exposed to petroleum and other chemical substances while serving in the Persian Gulf but the specific chemicals he was exposed to, other than petroleum, have not been identified.  

The Veteran's non-Hodgkin's lymphoma was diagnosed approximately 15 years after he was exposed to chemicals and black smoke in the Persian Gulf region.

In January 2012, Dr. Kassim wrote that the Veteran was much younger than the average person to be diagnosed with non-Hodgkin's lymphoma (with the average person being diagnosed between 60-70 years of age).  He also considered the Veteran's environmental exposures in the Persian Gulf region including diesel fuels and fumes and petroleum based solvents.  After reviewing the evidence, Dr. Kassim opined that it was at least as likely as not (50 percent or greater) that the Veteran's non-Hodgkin's lymphoma was either caused by or otherwise the result of his military service.

The Board notes that a negative VA examination was also obtained, but the examiner did not address several factors such as the relative young age of the Veteran in developing non-Hodgkin's lymphoma, among other pieces of evidence which the private doctor found probative.  The Board finds that such omissions undermine the probative value of the VA examiner's opinion.

Regardless, in the Veteran-friendly system, the evidence need not prove service connection beyond a reasonable doubt or to a scientific certainty.  Rather, it must only be shown that after considering all of the evidence both for and against that the evidence for service connection is at least equal to the evidence against.  In this case, the Board finds Dr. Kassim's opinion to be well-reasoned and grounded in the evidence of record, and the Board assigns great weight to it.  When this is done, the evidence in support of service connection is at the very least in relative equipoise with the evidence against.  As such, reasonable doubt is resolved in the Veteran's favor.

Service connection for non-Hodgkin's lymphoma is granted. 


ORDER

Service connection for non-Hodgkin's lymphoma is granted. 


REMAND

A November 2014 rating decision determined that new and material evidence has not been received to reopen service connection for a psychiatric disorder.  In March 2015, the Veteran filed a notice of disagreement with this decision.  However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue is remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:
 
Issue a Statement of the Case for the issue of whether new and material evidence has been received to reopen service connection for a psychiatric disorder.  Only if the Veteran perfects an appeal should the claim be certified to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


